NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         AUG 13 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 20-50014

                Plaintiff-Appellee,               D.C. No. 2:08-cr-00964-ODW-2

 v.

VINCENT NATHANIEL BELTRAN, AKA                    MEMORANDUM*
Smalls,

                Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Vincent Nathaniel Beltran appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon the second revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291. We affirm the

sentence but remand for the district court to correct a clerical error in the written


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment.

      Beltran first contends that the district court procedurally erred by imposing a

sentence based on clearly erroneous facts. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. The record does not support Beltran’s contention that the

district court relied on any clearly erroneous facts. See United States v. Graf, 610

F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is illogical,

implausible, or without support in the record.”).

      Beltran next contends that the sentence is substantively unreasonable

because it does not adequately reflect his mitigating circumstances, including his

personal history and background. The district court did not abuse its discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors

and the totality of the circumstances, including Beltran’s breach of the court’s trust

and his unwillingness to comply with the terms of supervision despite multiple

chances from the court. See Gall, 552 U.S. at 51; United States v. Miqbel, 444

F.3d 1173, 1182 (9th Cir. 2006) (at a revocation sentencing, it is appropriate for

the court to sanction a defendant’s breach of the court’s trust).

      The parties agree, and the record shows, that the written judgment contains a

clerical error. At the sentencing hearing, the district court sentenced Beltran to 12


                                           2                                    20-50014
months of incarceration with no supervision to follow. The written judgment,

however, states that Beltran is sentenced to 12 months “with the supervision to

follow.” We remand to the district court to enter a corrected written judgment

consistent with the court’s oral pronouncement of sentence. See United States v.

Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015) (remand for correction of the

written judgment is warranted when it conflicts with the oral pronouncement of

sentence because the oral pronouncement controls).

      AFFIRMED; REMANDED to correct the judgment.




                                         3                                  20-50014